            Case 1:19-cv-10742-PKC Document 7 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA and the STATE OF
NEW YORK, ex rel. WILLIAM GURIN,
                                                                  19 Civ. 10742 (PKC)
       Plaintiffs,

                         v.

NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION D/B/A NYC HEALTH & HOSPITALS
and THE NEW YORK COLLEGE OF PODIATRIC
MEDICINE,

       Defendants.


                                                ORDER

       The State of New York (the “State”) having now declined to intervene pursuant to the

New York State False Claims Act, N.Y. State Fin. Law § 190 (2)(f), with respect to the claims

raised in the complaint filed by the relator;

       IT IS ORDERED THAT:

       1.      Subsequent to the unsealing of the complaint on September 9, 2020 pursuant to

prior Order, and in the event that the relator has not moved to dismiss the action, service of the

complaint upon the defendants by the relator is authorized sixty days from that date. If the

relator voluntarily dismisses the complaint pursuant to N.Y. State Fin. Law §189 et seq. within

this sixty-day period, the relator may seek to modify this Order with the consent of the State or

by motion on notice to the State.

       2.      All documents filed in this action prior to the entry of this Order shall remain

under seal and not be made public, except for relator’s complaint, this Order, and New York

State’s Notice of Election to Decline Intervention (the “State’s Notice of Election”). The relator
            Case 1:19-cv-10742-PKC Document 7 Filed 09/11/20 Page 2 of 2




will serve upon the defendants this Order and the State’s Notice of Election only after service of

the complaint.

       3.        The parties shall serve all pleadings, motions, and notices of appeal filed in this

matter, including supporting memoranda, upon the State. The State may order any transcripts of

depositions. The State may seek to intervene with respect to the allegations in the relator’s

complaint, for good cause, at any time, or seek dismissal of this action.

       4.        All orders of this Court or documents filed with the Court in this matter shall be

sent to the State by the relator on or about the date they are issued pursuant to N.Y. State Fin.

Law §190 (2)(f).

       5.        Should the relator or the defendants propose that the complaint or any of its

allegations be dismissed, settled, or otherwise discontinued, the party or parties proposing such

relief must solicit the written consent of the State before applying for Court approval.



Dated: New York, New York
September 11, 2020
                                                        SO ORDERED:




                                                   2
